Exhibit 10.27
 
[1st Constitution Bancorp Letterhead]
 
November 5, 2009
 
Mr. Robert F. Mangano
President
1st Constitution Bancorp
2650 Route 130 North
Cranbury, New Jersey 08512
 
Dear Mr. Mangano:
 
As you know, 1st Constitution Bancorp (the “Company,” as further defined below)
has entered into a Letter Agreement, dated December 23, 2008, including the
Securities Purchase Agreement - Standard Terms incorporated therein (the
“Participation Agreement”), with the United States Department of the Treasury
(“Treasury”) that provides for the Company’s participation in the Treasury’s
TARP Capital Purchase Program (“CPP”).
 
Pursuant to EESA as implemented by an interim final rule of the Treasury
applicable to the Company and its subsidiaries as a result of its participation
in the CPP, the Company is required to make changes to its compensation
agreements for highly compensated employees of the Company and its
subsidiaries.  To comply with these requirements, and in consideration of the
benefits that you will receive as a result of the Company’s participation in the
CPP, you agree as follows:
 
 
(1)
No Golden Parachute Payments.  The Company is prohibited from making any golden
parachute payments to you during any “CPP Covered Period.”  A “CPP Covered
Period” is any period during which (a) you are a senior executive officer or a
highly compensated employee of the Company or its subsidiaries, and (b) the
Treasury holds the Series B Preferred Stock acquired from the Company in the
CPP.

 
 
(2)
Recovery of Bonus and Incentive Compensation.  Any bonus and/or incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on statements of earnings,
revenues, gains or other criteria that are later found to be materially
inaccurate.

 
 
(3)
Tax Gross-up Payments.  During the CPP Covered Period, the Company is prohibited
from providing tax gross-ups or reimbursement for the payment of your taxes to
you.  For this purpose, providing for such a gross-up at a future date after the
CPP Covered Period is also prohibited.

 
 
(4)
No Bonus, Retention Award or Incentive Compensation. During the CPP Covered
Period, the Company is prohibited from paying to you or accruing on your behalf
any bonus, retention award or incentive compensation, except for certain
long-term restricted stock, and except as otherwise may be provided under a
written employment agreement in effect as of February 11, 2009, and except as
may otherwise be permitted by future guidance.

 

--------------------------------------------------------------------------------


 
 
(5)
Compensation Program Amendments.  Each of the Company’s compensation, bonus,
incentive and other benefit plans, arrangements and agreements (including but
not limited to, golden parachute, severance and employment agreements)
(collectively, “Benefit Plans”) with respect to you is hereby amended
(notwithstanding any contrary language within such Benefit Plans) to the extent
necessary to give effect to provisions (1), (2) and (3).

 
In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company.  To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company hereby agree to execute such additional documents as the Company deems
necessary to effect such revisions.
 
 
(6)
Definitions and Interpretation.  This letter shall be interpreted as follows:

 
“Senior executive officer” means the Company’s “senior executive officers” as
defined in EESA as implemented by regulations and rules of the Treasury (i.e.,
the principal executive officer, the principal financial officer and the next
three most highly compensated employees whose compensation exceeds $100,000).
 
“Golden parachute payment” has the same meaning set forth in EESA as implemented
by regulations and rules of the Treasury from time to time.
 
“EESA” means the Emergency Economic Stabilization Act of 2008 as amended by the
American Recovery and Reinvestment Act of 2009 and as the same may be amended
hereafter.
 
The “Company” includes 1st Constitution Bancorp, 1st  Constitution Bank and any
other entity required to be treated as a “TARP recipient” pursuant to rules or
regulations of the Treasury from time to time.
 
Provisions (1), (2), (3) and (4) of this letter are intended to, and will be
interpreted, administered and construed to comply with EESA as implemented by
regulations or rules of the Treasury and, to the maximum extent consistent with
the proceeding, to permit operation of the Benefit Plans in accordance with
their terms before giving effect to this letter.
 
This letter will be governed by the laws of the State of New Jersey, except to
the extent that federal law controls.
 
The Company’s Board of Directors appreciates the concessions you are making and
looks forward to your continued leadership.
 
 
Very truly yours,

 
 
1st Constitution Bancorp

 
By:              /s/ CHARLES S. CROW   
Charles S. Crow
Chairman of the Board
 
 
Intending to be legally bound, I hereby

 
agree with, acknowledge the sufficiency

 
of consideration for, and accept the

 
foregoing terms.

 
 
 
    /s/ ROBERT F. MANGANO   

 
Robert F. Mangano
Dated:           November 7, 2009

 
 
 
-2-

--------------------------------------------------------------------------------

 

 
 
 
 

